DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge et al. (US 2020/0349666 A1, “Hodge”) in view of Ishihara et al. (US 2018/0222490 A1, “Ishihara”). 
As to claims 1, 8, 15, Hodge discloses a method comprising: 
receiving a list of topics for discussion, the list determined by a user (sponsor pre-provides content selected from lists to entertain a child passenger, para. 0148; conversation is 
initiating a conversation with a passenger of an autonomous vehicle, the conversation including at least a first topic, the first topic included in the list of topics for discussion (conversation is initiated a passenger of a ridesharing vehicle via text-to-speech processing and voice simulation, using information from the passenger’s profile, para. 0155; the vehicle may be autonomous or driver-less, para. 0170); 
receiving sensor data from sensors of the autonomous vehicle (location of vehicle is determined, para. 0155, via location module of client device 101 installed in the vehicle, para. 0062, 0064-0065); 
determining, based upon sensor data received from the autonomous vehicle and the first topic, contextual information to present in the conversation with the passenger (based on vehicle location and passenger’s profile, a known Point of Interest is announced during conversation, para. 0155);
presenting the contextual information in the conversation to the passenger (para. 0155); and
wherein the contextual information is based on a location of the autonomous vehicle (based on vehicle location and passenger’s profile, a known Point of Interest is announced during conversation, para. 0155).
Hodge differs from claims 1, 8 and 15 in that it does not disclose: displaying the contextual information on at least one window of the autonomous vehicle.
Ishihara teaches a vehicle system detecting points-of-interest and other situations relevant to the passengers (para. 0023-0024) and informing a passenger about the points-of-interest or other situations by displaying a notice (image 240, Fig. 3) on a passenger side window (320) as well as by producing audible notices through the vehicle speaker system (para. 0026-0028, 0031).  It would have been obvious to one of ordinary skill in the art before the .
Claims 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge in view of Ishihara, as applied to claims 1, 8, 15 above, and further in view of Scanlon et al. (US 2019/0319898 A1, “Scanlon”).
Hodge in view of Ishihara differs from claims 2, 9, 16 in that it does not disclose: 
detecting, in the conversation with the passenger, a second topic included in the list of topics for discussion; 
determining, based upon sensor data received from the autonomous vehicle and the second topic, additional contextual information to present in the conversation with the passenger; and 
presenting the additional contextual information in the conversation to the passenger.
Scanlon teaches detecting topics in a conversation between a human participant and an interactive agent (para. 0042), the topics being previously provided in a data store (para. 0043), determining additional contextual information (e.g. little league baseball) based on sensor data received (a child is determined by sensor 204C, para. 0046-0047) and the second topic (baseball is mentioned, para. 0047), and presenting the additional contextual information in the conversation (appropriate response regarding the determined topic, i.e. little league baseball, para. 0047, 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodge in view of Ishihara with the above teaching of Scanlon in order to more effectively engage the participant in conversation, as taught by Scanlon (para. 0001).
As to claims 3, 10, 17, Hodge in view of Ishihara and Scanlon discloses: 

determining, based upon sensor data received from the autonomous vehicle and the second topic, additional contextual information to present in the conversation with the passenger (Scanlon: para. 0047); and 
presenting the additional contextual information in the conversation to the passenger (Scanlon: para. 0047, 0057).
Claims 4-6, 11-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge in view of Ishihara, and further in view of Hermina Martinez et al. (US 2019/0355178 A1, “Martinez”).
Hodge in view of Ishihara differs from claims 4, 11, 18 in that it does not disclose: receiving an image of a user; and generating an avatar, within a cabin of the autonomous vehicle, for a passenger to observe, wherein the avatar is based upon the image of the user.
Martinez teaches generating and displaying an augmented video stream comprising a dynamic avatar representing a remote user as a virtual passenger in the vehicle (Abstract, para. 0046, 0061).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodge in view of Ishihara with the above teaching of Martinez in order to provide a shared vehicle experience, as taught by Martinez (para. 0008).
As to claims 5, 12, 19, Hodge in view of Ishihara and Martinez discloses: wherein the image of the user is captured using sensors of a mobile device of the user (Martinez: VR system 230 of the remote user includes motion capture sensors 234 and may be part of a VR headset or smartphone; para. 0035, 0053, 0055).
As to claims 6, 13, 20, Hodge in view of Ishihara and Martinez discloses: receiving, from sensors in the cabin of the autonomous vehicle, live video feed of the passenger; and sending, .
Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge in view of Ishihara and Martinez, as applied to claim 4 above, and further in view of McCulloch (US 2016/0134840 A1).
Hodge in view of Ishihara and Martinez differs from claims 7, 14 in that it does not disclose: wherein the image of the user is a portion of a live video feed of the user and the avatar replicates the live video feed.
McCullough teaches capturing video streams from a user’s actual appearance and movements and generating a 3D avatar which substantially replicates the appearance, gestures and inflections of the user in real time (para. 0444).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodge in view of Ishihara and Martinez with the above teaching of McCullough in order to provide a more photorealistic avatar that is more lifelike, as taught by McCullough (para. 0020).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/Primary Examiner, Art Unit 2652